        Case 2:20-cv-00084-KS-MTP Document 9 Filed 05/05/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION

HADDONFIELD FOODS, INC.                                                                   PLAINTIFF

VERSUS                                                 CIVIL ACTION NO. 1:20cv148-LG-RHW

SOUTHERN HENS, INC.                                                                    DEFENDANT

                                ORDER TRANSFERRING CASE

        This case is before the Court, sua sponte, to transfer venue to the Eastern Division of the

Southern District of Mississippi. The lawsuit seeks damages for breach of contract(s), with

jurisdiction resting on diversity of citizenship. According to the complaint, Plaintiff is a New

Jersey corporation with its principal place of business in New Jersey and Defendant is a

Mississippi corporation with its principal place of business in Moselle, Mississippi. Under the

general venue statute, 28 U.S.C. ⸹ 1391, venue is proper in the Southern District of Mississippi.

However, the complaint alleges no connection with the Southern Division of the Southern

District of Mississippi, and the sole defendant resides in Moselle, Mississippi which is located in

Jones County, in the Eastern Division of the Southern District of Mississippi. Title 28 U.S.C. §

1404(a) provides that the court may transfer venue of a civil action “[f]or the convenience of

parties and witnesses, in the interest of justice . . . to any other district or division where it might

have been brought.” Such a transfer of venue may be made by the Court on its own motion.

Plywood Panels, Inc. V. M/V Thalia, 141 F.R.D. 689, 690 (E.D. La. 1992). The Court

concludes that the division where Defendant resides is the one which provides greater ease of

access to sources of proof, availability of compulsory process for attendance of unwilling

witnesses and less cost in obtaining attendance of willing witnesses, and all other practical

problems that make trial of a case easy, expeditious and inexpensive. See Gulf Oil Corp. v.
        Case 2:20-cv-00084-KS-MTP Document 9 Filed 05/05/20 Page 2 of 2




Gilbert, 330 U.S. 501, 508-09 (1947), quoted in Koehring v. Hyde Construction Company, 324

F.2d 295, 296 (5th Cir. 1963). Public interest factors to be considered also weigh in favor of

transfer, as “[j]ury duty is a burden that ought not be imposed upon the people of a community

which has no relation to the litigation.” Gulf Oil Corp., 330 U.S. at 508, quoted in Embree v.

Cutter Biologics, 760 F. Supp. 103, 106 (N.D. Miss. 1991). This Court has held that the

convenience of party and non-party witnesses is the most significant factor in considering a

section 1404(a) transfer. Paul v. International Precious Metals Corp. 613 F. Supp. 174, 179

(S.D. Miss. 1985). The Court finds the Eastern Division of the Southern District of Mississippi

is the more convenient forum for this action. It is therefore,

        ORDERED AND ADJUDGED that this action is transferred to the Eastern Division of

the Southern District of Mississippi and should be reassigned in accordance with the procedures

of the Clerk's office.

        SO ORDERED AND ADJUDGED this the 5th day of May 2020.




                                                     /s/   Robert H. Walker
                                                     ROBERT H. WALKER
                                                     UNITED STATES MAGISTRATE JUDGE
